Citation Nr: 0418387	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  00-02 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for service connection for 
a residual disability to include cardiovascular disease due 
to rheumatic fever. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1956 to 
January 1960.    

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 1999 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to service 
connection for a residual disability due to rheumatic fever.      

In February 2001, this matter was remanded to the RO for 
additional development. 



FINDINGS OF FACT

1.  The competent evidence shows that the veteran's current 
cardiovascular disease first manifested many years after 
service is not related to a disease or injury in service, to 
include rheumatic fever.

2.  There is no competent evidence that the veteran has a 
residual disability due to rheumatic fever.  



CONCLUSION OF LAW

A residual disability due to rheumatic fever to include 
cardiovascular disease was not incurred in or aggravated by 
active service and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  

In an April 2001 letter, VA notified the veteran of the 
evidence needed to substantiate the claim and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The April 2001 letter 
informed the veteran that to establish entitlement to 
service-connected compensation benefits, the veteran may 
submit his own statements and he may submit his own evidence.  
This is sufficient notice to the veteran that he may submit 
evidence in his own possession.  In response to the April 
2001 letter, the veteran identified private medical doctors 
who treated him for heart disease.  The veteran was notified 
of the evidence the RO obtained in the statement of the case 
and the supplemental statement of the case.   

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction (AOJ) decision is issued on a claim, 
a service-connection claimant must be given notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004).  

In the present case, the VCAA notice was provided after the 
initial AOJ adjudication in February 1999.  However, this 
matter was remanded in February 2001 and the veteran was 
provided with VCAA content complying notice in April 2001, 
which is the remedy where pre-AOJ-adjudication notice was not 
provided.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004).  The veteran identified private medial 
doctors who treated him for heart disease and the RO made 
attempts to obtain these records.  Therefore, the veteran was 
not prejudiced by the delay in receiving this aspect of the 
required notice.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  Pertinent 
private treatment records were obtained.  The veteran was 
notified of the evidence the RO was unable to obtain.  There 
is no identified relevant evidence that has not been 
accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

This matter was remanded to the RO in February 2001 for 
additional development.  Among other things, the Board 
requested that a VA examination be scheduled for the veteran 
in order to determine whether the veteran had residuals of 
rheumatic fever to include cardiovascular disease.   

The RO scheduled the veteran for a VA examination on December 
27, 2002.  The veteran responded that he did not "want to 
continue" and cancelled the examination.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with 38 C.F.R. § 3.655 (2003).  See 
38 C.F.R. § 3.655(a),(b) (2003).  This regulation provides 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be decided based upon the evidence of record.  
38 C.F.R. § 3.655(b) (2003). 

The Board finds that good cause has not been shown or claimed 
with respect to the veteran's failure to attend the scheduled 
examination in December 2002.  The veteran did not provide 
good cause for failing to report to the examination.  
Accordingly, the veteran's claim of entitlement to service 
connection for a residual disability due to rheumatic heart 
disease shall be decided based upon the evidence of record.  
See 38 C.F.R. § 3.655(a),(b) (2003).

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if cardiovascular disease became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

The veteran contends that he has a current heart disability 
due to rheumatic fever in service.  

With regard to the elements needed for service connection, 
service medical records show that the veteran was treated for 
rheumatic fever in service.  Clinical records show that the 
veteran was admitted to the hospital on July 13, 1956 and he 
was discharged on November 20, 1956.  The diagnosis was 
diagnosis was rheumatic fever, active, with heart involvement 
and myocarditis.  A June 1957 chest X-ray examination report 
was negative.  An October 1957 electrocardiograhic report was 
normal.  A January 1960 separation examination report 
indicates that the examining physician noted that the veteran 
had rheumatic fever in 1956 while station in Wyoming and he 
was hospitalized for four months.  The examining physician 
indicated that there was no cardiac involvement, no 
complications, and no sequelea.  It was noted that the 
veteran took Bicillin monthly. Chest X-ray examination was 
normal.  Examination of the heart was normal.  Thus, there is 
competent evidence of in-service incurrence of a disease or 
injury.

There is medical evidence of current heart disease.  A 
November 1991 echocardiogram report reflects an impression of 
mitral valve prolapse with mild associated mitral 
regurgitation.  In a March 1998 statement, Dr. P.N., the 
veteran's general practioner, stated that he has treated the 
veteran since September 1993 for hypertensive heart disease 
with heart murmur.  In a January 2004 statement, Dr. P.N., 
the veteran's family physician, stated that he has treated 
the veteran since May 1993 for severe hypertension and aortic 
valve disease.  

There is, however, no medical evidence of a nexus between the 
in-service rheumatic fever and a current disease or 
disability.  

There is no evidence showing hypertension or other 
cardiovascular disease to a compensable degree within one 
year from service separation.  The medical evidence shows 
that hypertension was first documented in the early 1990's; 
decades after the veteran's separation from service in 1960.  
There is no competent opinion that these diseases were 
present within one year of separation from service.  Thus, 
service connection for cardiovascular disease is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309. 

There is also no competent evidence of a relationship between 
the veteran's current cardiovascular disease and rheumatic 
fever or any other disease or injury in service.

The veteran's own implied assertions that he currently has 
cardiovascular disease or any other residual disability due 
to rheumatic fever in service are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  Although 
the veteran is competent to testify as to his in-service 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The veteran has 
not submitted any medical evidence which supports his 
contentions.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted evidence 
of a connection between the cardiovascular disease and his 
period of service, including the rheumatic fever which the 
veteran had in service.  There is no medical evidence that 
the veteran currently has a residual disability due to the 
rheumatic fever in service.     

Therefore, for the reasons discussed above, the Board finds 
that service connection for a residual disability to include 
cardiovascular disease due to rheumatic fever in service is 
not warranted, since there is no evidence of a relationship 
between the current cardiovascular disease a or any other 
residual disability and his period of service.  The Board 
concludes that the preponderance of the evidence of record is 
against the veteran's claim for service connection for a 
residual disability to include cardiovascular disease due to 
rheumatic fever.  The claim is therefore denied


ORDER

Entitlement to service connection for a residual disability 
to include cardiovascular disease due to rheumatic fever in 
service is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



